Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 30, 2018

                                               No. 04-17-00438-CR

                                                Arthur WHITLEY,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 187th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR8583
                            The Honorable Laura Lee Parker, Judge Presiding


                                                  ORDER

Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice1
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

       Appellant’s Second, Unopposed Motion for Extension of Time to File Motion for Panel
and En Banc Rehearing is GRANTED. Appellant’s Motion for Rehearing and Motion for
Rehearing En Banc are DENIED.



                                                                _________________________________
                                                                Sandee Bryan Marion, Chief Justice




1
    Dissents to the denial of the Motion for Rehearing En Banc without requesting a response. TEX. R. APP. P. 49.2.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court